DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 6-15, 17-22, 25-28, 30-42, and 44-55 were amended, claims 2-5, 16, 23, 24, 29, 43, and 56-67 were canceled, and claims 68 and 69 were newly added in a preliminary amendment filed 11/15/2021.  Claims 1, 6-15, 17-22, 25-28, 30-42, 44-55, 68, and 69 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    160
    872
    media_image1.png
    Greyscale
.  Filing receipt dated 11/18/2021.
Claim Objections
Claims 1, 10, 15, 20, 25, 28, 32, 38, 42, 47, and 49 are objected to because of the following informalities:  
Claim 1 contains several periods at the end of paragraphs.  There should only be one period at the end of the claim. See MPEP 608.01(m).
In claim 1, in line 4 of the paragraph defining variable R8, the word –and—should be inserted before the limitation “4-12 membered heterocyclyl”.
In line 4 of claim 10, the word –and—should be inserted before the limitation “C1-6 heteroalkyl”.
In line 3 of the Markush group defining variable R29 in claim 15, the limitation     “-OS(O)2R34” should be deleted and replaced by -- -OS(O)2R34, -- which includes a comma.
In line 8 of the Markush group defining variable R29 in claim 15, the limitation “withone” should be deleted and replaced by –with one—where there is a space between the words.
In line 6 of the Markush group defining variables R23 and R24 in claim 15, the word –said—should be inserted after the word “wherein”.
In line 4 of the Markush group defining variable R28 in claim 15, the word –and—should be inserted before the limitation “4-12 membered heterocyclyl”.
In line 4 of claim 20, the limitation “ -NR33S(O)2NR33R33 ” should be deleted and replaced by the following: -- -NR33S(O)2NR33R33, -- which includes a comma.
In line 8 of the Markush group defining variables R43 and R44 in claim 25, the word –and—should be inserted before the limitation “5-10 membered heteroaryl”.
Claim 25 is objected to because it contains two periods.  The period in the second to final paragraph should be deleted.
Claim 28 is objected to because there appears to be more than one period at the end of the claim.  
In line 5 of claim 32, the limitation “3-6 membered cycloalkyl,” should be deleted and replaced by – and 3-6 membered cycloalkyl --.
In line 6 of claim 38, the word –the—should be inserted before the limitation “C1-6alkyl,”.
In line 8 of the Markush group defining variable R71 in claim 42, the word –and—should be inserted before the limitation “5-10 membered heteroaryl”.
In line 8 of the Markush group defining R68 in claim 42, the phrase “or 6-10 membered aryl” should be deleted and replaced by –6-10 membered aryl--.
Claim 47 is objected to because there appear to be two periods at the end of the claim.
In line 2 of claim 49, the limitation “SR74,” should be deleted and replaced by
 -- -SR74, -- with a hyphen at the beginning of the limitation.

Appropriate correction is required.

Additionally, though there is no per se rule regarding double inclusion, the Markush group of claim 54 contains:
 i) two instances of the following compound: 
    PNG
    media_image2.png
    223
    389
    media_image2.png
    Greyscale
(the fourth and fifth compounds in the claim) and
 ii) two instances of the following compound: 
    PNG
    media_image3.png
    249
    388
    media_image3.png
    Greyscale
(the second and sixth compounds in the claim).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-15, 17-22, 25-28, 30-42, 44-55, 68, and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected because both proviso (i) and proviso (ii) are indefinite. The first issue is that the provisos appear to contradict one another.  In proviso (i) if both R3 and R7 are H, then R4 is one of the options recited.  In proviso (ii) if R7 is H or methyl, then R3 is one of the groups listed, but cannot be H.  The originally filed provisos were not indefinite because proviso (i) was limited to C8-12 carbocyclic rings at R6 and proviso (ii) (originally proviso (ii)) was limited to C6-7 carbocyclic rings at R6; therefore, there was no overlap between the compounds of the two provisos.  R6 in independent claim 1 has been amended to be limited to C5-10 carbobicyclic rings; therefore, the two provisos are now in direct contradiction to each other.  Is the combination of R3=H and R7=H covered by the claim or not?
	Proviso (i) is further rejected for being indefinite because it is unclear if the following limitations in lines 9-11 are Markush options for variable R4: 
“5-6 membered heterocyclyl is optionally substituted with R17; and 8-10 membered bicyclic heterocyclyl is optionally substituted with one or more R18”.  A Markush group is a closed group of alternatives.  However, the formatting of the proviso makes it unclear if the 5-6 membered heterocyclyl and 8-10 membered bicyclic heterocyclyl are limitations that fall within that closed group.  
 	Lines 2-7 of proviso (i) recite that variable “R4 is selected from the group consisting of: C7-12 cycloalkyl, C2-6 alkenyl, C2-6 alkynyl, C1-6 hydroxyalkyl, C1-6 heteroalkyl, 4-membered heterocyclyl, 7-membered heterocyclyl, 7-12 membered monocyclic heterocyclyl, …-SH and -NO2”.  Therefore, this should be the closed Markush grouping.  Also see MPEP 2173.05(h).  
Lines 7-11 of proviso (i) then recite “wherein each of the C7-12 cycloalkyl, C2-6 alkenyl, C2-6 alkynyl, C1-6 hydroxyalkyl, C1-6 heteroalkyl, 4-membered heterocyclyl, 7-membered heterocyclyl, 7-12 membered monocyclic heterocyclyl is optionally substituted with one or more R9; 5-6 membered heterocyclyl is optionally substituted with R17; and 8-10 membered bicyclic heterocyclyl is optionally substituted with one or more R18”.
The underlined portion is definite and further defines options already recited in lines 2-7 of the proviso as being optionally substituted with R9. However, the italicized limitations, separated from the “wherein” clause by a semicolon, are not recited within the closed Markush group of lines 2-7.  Further the phrasing “X is optionally substituted with Y” (in contrast to “X optionally substituted with Y”) implies that element “X” has been recited before, which is not the case in the instant scenario. Therefore, it is unclear if i) the 5-6 membered heterocyclyl optionally substituted with R17 and ii) the 8-10 membered bicyclic heterocyclyl optionally substituted with one or more R18 are actually further options for variable R4, which would be alternatives to those already recited in lines 2-7.  
Further complicating matters is that there appears to be a lack of antecedent basis for variables R17 and R18.  The definition for variable R4 preceding the proviso recites that R4 is only substituted by R9.  However, even if the skilled artisan were to assume that R17 and R18 correspond to R9, the definitions for variables R17 and R18 contain the following options, which are not recited in R9: C2-6 alkenyl and C2-6 alkynyl.
Claim 13 recites the limitation that R3 is “optionally substituted with one or more R16” in the final line.  There is a lack of antecedent basis for this limitation.  Claim 12, from which claim 13 depends, recites that R3 is substituted by R9. This is also consistent with claim 1, from which claim 12 depends. 
Proviso (i) of claim 15 is rejected for being indefinite because it is unclear if the following limitations in lines 9-11 are Markush options for variable R24: 
“5-6 membered heterocyclyl is optionally substituted with R37; and 8-10 membered bicyclic heterocyclyl is optionally substituted with one or more R38”.  A Markush group is a closed group of alternatives.  However, the formatting of the proviso makes it unclear if the 5-6 membered heterocyclyl and 8-10 membered bicyclic heterocyclyl are limitations that fall within that closed group.  
 	Lines 2-6 of proviso (i) recite that variable “R24 is selected from the group consisting of: C7-12 cycloalkyl, C2-6 alkenyl, C2-6 alkynyl, C1-6 hydroxyalkyl, C1-6 heteroalkyl, 4-membered heterocyclyl, 7-membered heterocyclyl, 7-12 membered monocyclic heterocyclyl, …-SH and -NO2”.  Therefore, this should be the closed Markush grouping.  Also see MPEP 2173.05(h).  
Lines 7-11 of proviso (i) then recite “wherein each of the C7-12 cycloalkyl, C2-6 alkenyl, C2-6 alkynyl, C1-6 hydroxyalkyl, C1-6 heteroalkyl, 4-membered heterocyclyl, 7-membered heterocyclyl, 7-12 membered monocyclic heterocyclyl is optionally substituted with one or more R29; 5-6 membered heterocyclyl is optionally substituted with R37; and 8-10 membered bicyclic heterocyclyl is optionally substituted with one or more R38”.
The underlined portion is definite and further defines options already recited in lines 2-6 of the proviso as being optionally substituted with R29. However, the italicized limitations, separated from the “wherein” clause by a semicolon, are not recited within the closed Markush group of lines 1-6.  Further the phrasing “X is optionally substituted with Y” (in contrast to “X optionally substituted with Y”) implies that element “X” has been recited before, which is not the case in the instant scenario. Therefore, it is unclear if i) the 5-6 membered heterocyclyl optionally substituted with R37 and ii) the 8-10 membered bicyclic heterocyclyl optionally substituted with one or more R38 are actually further options for variable R24, which would be alternatives to those already recited in lines 1-6.  
Further complicating matters is that there appears to be a lack of antecedent basis for variables R37 and R38.  The definition for variable R24 preceding the proviso recites that R24 is only substituted by R29.  However, even if the skilled artisan were to assume that R37 and R38 correspond to R29, the definitions for variables R37 and R38 contain the following options, which are not recited in R29: C2-6 alkenyl and C2-6 alkynyl.
Proviso (i) of claim 25 is rejected for being indefinite because it is unclear if the following limitations in lines 9-11 are Markush options for variable R44: 
“5-6 membered heterocyclyl is optionally substituted with R57; and 8-10 membered bicyclic heterocyclyl is optionally substituted with one or more R58”.  A Markush group is a closed group of alternatives.  However, the formatting of the proviso makes it unclear if the 5-6 membered heterocyclyl and 8-10 membered bicyclic heterocyclyl are limitations that fall within that closed group.  
 	Lines 1-6 of proviso (i) recite that variable “R44 is selected from the group consisting of: C7-12 cycloalkyl, C2-6 alkenyl, C2-6 alkynyl, C1-6 hydroxyalkyl, C1-6 heteroalkyl, 4-membered heterocyclyl, 7-membered heterocyclyl, 7-12 membered monocyclic heterocyclyl, …-SH and -NO2”.  Therefore, this should be the closed Markush grouping.  Also see MPEP 2173.05(h).  
Lines 6-11 of proviso (i) then recite “wherein each of the C7-12 cycloalkyl, C2-6 alkenyl, C2-6 alkynyl, C1-6 hydroxyalkyl, C1-6 heteroalkyl, 4-membered heterocyclyl, 7-membered heterocyclyl, 7-12 membered monocyclic heterocyclyl is optionally substituted with one or more R49; 5-6 membered heterocyclyl is optionally substituted with R57; and 8-10 membered bicyclic heterocyclyl is optionally substituted with one or more R58”.
The underlined portion is definite and further defines options already recited in lines 1-6 of the proviso as being optionally substituted with R49. However, the italicized limitations, separated from the “wherein” clause by a semicolon, are not recited within the closed Markush group of lines 1-6.  Further the phrasing “X is optionally substituted with Y” (in contrast to “X optionally substituted with Y”) implies that element “X” has been recited before, which is not the case in the instant scenario. Therefore, it is unclear if i) the 5-6 membered heterocyclyl optionally substituted with R57 and ii) the 8-10 membered bicyclic heterocyclyl optionally substituted with one or more R58 are actually further options for variable R44, which would be alternatives to those already recited in lines 1-6.  
Further complicating matters is that there appears to be a lack of antecedent basis for variables R57 and R58.  The definition for variable R44 preceding the proviso recites that R44 is only substituted by R49.  However, even if the skilled artisan were to assume that R57 and R58 correspond to R49, the definitions for variables R57 and R58 contain the following options, which are not recited in R49: C2-6 alkenyl and C2-6 alkynyl.
Claim 27 recites “R47 is selected from the group consisting of…wherein each of said 4-12 membered heterocyclyl…and 3-6 membered cycloalkyl is optionally substituted with one or more R56” in lines 6 and 7.  This limitation lacks antecedent basis because claim 25, from which claim 27 depends recites that R47 is substituted by R55, not R56.
Claim 42 recites numerous instances of variable R66 within the Markush group defining variable R75.  Variable R66 is not defined by the claim, therefore the limitation is indefinite.  
Line 4 of claim 50 recites the limitation “-S(O)N(R48)NR73R73”.  There is a lack of antecedent basis for the variable “R48”.  In claim 42, from which claim 50, the variable is R68.
All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 112(a)-Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-15, 17-22, 25-28, 30-42, 44-55, 68, and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the relative skill of those in the art; (e) the predictability of the art; (f) the amount of direction or guidance presented; (g) the presence or absence of working examples; and (h) the quantity of experimentation necessary.
               In considering the factors for the instant claims:
               a) The claims are broad in that they recite a method of treating NAFLD (non-alcoholic fatty liver disease), NASH (non-alcoholic steatohepatitis), ASH (alcoholic steatohepatitis), or lipodystrophy comprising administering to a patient in need thereof an effective amount of a compound of the claimed formulas.
               b) The nature of the invention, treatment of the aforementioned diseases using small molecule mitochondrial uncouplers, is complex.
    c) The prior art teaches that there are known small molecule mitochondrial uncouplers which have therapeutic potential.  See Childress (“Small Molecule Mitochondrial Uncouplers and Their Therapeutic Potential” J. Med. Chem. 2018, 61, p. 4641-4655, of record in the IDS filed on 11/15/2021). See whole document.  Childress teaches that mitochondrial uncoupling has two major phenotypes of therapeutic relevance including increased nutrient oxidation to compensate for lack of efficiency in ATP production and decreasing superoxide produce from the electron transport chain (ETC) preventing reactive oxygen species (ROS) production, wherein mitochondrial ROS are linked to numerous pathologies. See “therapeutic potential of mitochondrial uncoupling” section on p. 4642.  While Childress teaches that there is sufficient evidence in rodents that small molecule mitochondrial uncouplers have therapeutic utility for numerous diseases, including those claimed, that the main barrier to clinical translation is safety. See conclusions section on p. 4649.  The most well-known mitochondrial uncoupler, DNP, is highly toxic toward humans, as are many of the others.  See Table 1 on p. 4643, wherein DNP is compound 1.  
Specific references which teach small molecular mitochondrial uncouplers for the treatment of NAFLD, NASH, ASH, and lipodystrophy include the following references:
Goedeke (“Emerging Pharmacological Targets for the Treatment of Nonalcoholic Fatty Liver Disease, Insulin Resistance, and Type 2 Diabetes” Annual Review of Pharmacology and Toxicology, 2019, 59:65-87);
Shulman (“Controlled-release mitochondrial protonophore reverses diabetes and steatohepatitis in rats” Science 2015, 347(6227), p. 1253, including Supporting Information);
Perry (“Reversal of Hypertriglyceridemia, Fatty Liver Disease, and Insulin Resistance by a Liver-Targeted Mitochondrial Uncoupler” Cell Metabolism 2013, 18, p. 740-748, including Supporting Information); and
Abulizi (“A controlled-release mitochondrial protonophore reverses hypertriglyceridemia, nonalcoholic steatohepatitis, and diabetes in lipodystrophic mice” FASEB, 2017, 31(7), p.  2916-2924, of record in the IDS filed on 8/11/2022); and 
Shulman (“Controlled-release mitochondrial protonophore (CRMP) reverses dyslipidemia and hepatic steatosis in dysmetabolic nonhuman primates” Science Translation Medicine, 2019, 11(512) eaay0284, including Supporting Information).
Reference i) is a review of pharmacological targets for the treatment of NAFLD.  See whole document.  Liver-targeted mitochondrial uncouplers are discussed on p. 72-76. References, 50, 51, 60 of Goedeke (reference i) correspond to references ii, iii, and iv, respectively.  References i-iv) teach that while animal studies suggest that liver-targeted mitochondrial uncoupling has a wide therapeutic index and can safely reverse NAFLD, NASH, liver fibrosis, and diabetes in rodent models of NASH, cirrhosis, and T2D, that further studies are required to determine whether this approach can also be applied to humans.  See conclusions section on p. 76-77 of Goedeke.  Reference v) further extends the animal models to that of nonhuman primates.
               d) The skill of those in the art is high.
    e) The predictability of treating NAFLD, NASH, ASH, or lipodystrophy in humans with small molecule mitochondrial uncouplers is unknown in the prior art.  The predictability based on only the oxygen rate consumption (OCR) of the compounds is even worse.  While reference iii) above (the Perry reference) mentions that the ability to raise oxygen consumption rates in vivo in the presence of primary hepatocytes can be used to screen candidate compounds, extensive rat models were required to even begin to predict the bioactivity of the compounds against the claimed diseases.  See “screening of candidate compounds” on p. 746 and Fig. S1 on supporting information p. 1.    Further, though it is known that decreased production of superoxides, and ROS, from ETC is one potential phenotype of therapeutic relevance of mitochondrial uncoupling (see Childress), the prior art still appears to be uncertain whether or not the beneficial results of the small molecule mitochondrial uncouplers is actually attributed to that specific phenotype.  Also see Shum (“Mitochondrial oxidative function in NAFLD: Friend or foe?” Molecular Metabolism, 2021(50), p. 101134).
               f) The description describes that the use of mitochondrial uncoupling agents is a proposed therapy for treating NAFLD, NASH, and other diseases mediated, at least in part, by mitochondrial dysfunction. The description also teaches that mitochondrial uncoupling is thought to reduce the generation of reactive oxygen species (ROS), citing Childress (referred to as Santos).  See “Background” section on p. 1-2.  The description does not provide detailed guidance for the models and/or experimental evidence used in the prior art to establish the criteria necessary to identify mitochondrial uncoupling agents. Nor does the description provide detailed guidance on the models and/or experimental evidence used in the prior art to establish a relationship between mitochondrial uncoupling agents and the treatment of the claimed diseases.
    g) The description provides working examples of a single PC-3 Oxygen Rate Consumption (OCR) Assay.  See p. 214-225 of the specification.  PC-3 is a prostatic small cell carcinoma cell line.  See Tai (“PC3 is a Cell Line Characteristic of Prostatic Small Cell Carcinoma” The Prostate, 2011(71), p. 1668-1679).  The description does not provide working examples of any animal models or other data.  
      h) In order to use the claimed invention one of skill in the art must carry out additional experiments to ascertain if the claimed compounds actually have any activity as mitochondrial uncouplers.  The working examples measure the OCR of a prostate cell line; however, the prior art directed toward the use of mitochondrial uncouplers for use in treating the claimed diseases appears to measure the OCR of liver cell lines. See Perry, “screening of candidate compounds” on p. 746 and Fig. S1 on supporting information p. 1. Also see Goedeke, wherein liver-targeted mitochondrial uncouplers are discussed on p. 72-76.
 The skilled artisan would then be further required to test the inventive compounds in established animal models to see if they can be used to treat the claimed diseases in rodents and/or nonhuman primates, let alone humans.  Additional studies would also be required to ascertain the toxicity of the compounds as many mitochondrial uncoupling agents are toxic to humans.  Therefore, there would be an unpredictable amount of experimentation required to practice the claimed invention.
            The skilled practitioner would first turn to the instant description for guidance in using the claimed invention. However, the description lacks clear evidence that the compounds are mitochondrial uncouplers, let alone ones that can be used to treat NAFLD, NASH, ASH, or lipodystrophy. As such, the skilled practitioner would turn to the prior art for such guidance, however the prior art does not discuss that OCR can be used to identify mitochondrial uncoupling agents that can be used to treat the claimed disease. Finally, said practitioner would turn to trial and error experimentation to determine a relationship between the compounds as the treatment of the disease. Such amounts to undue experimentation for the reasons discussed above.
Claim Rejections - 35 USC § 112(a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-15, 17-22, 25-28, 30-42, 44-55, 68, and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See MPEP 2163.  While it is clear that the Applicant is in possession of a process wherein the claimed compounds can increase oxygen rate consumption in vivo, it is not clear that the Applicant is in possession of the claimed process wherein the claimed compounds can function at mitochondrial uncouplers to treat NAFLD, NASH, ASH, and/or lipodystrophy.  According to the prior art, animal studies are required to ascertain whether or not small molecules can function as mitochondrial uncouplers to treat the claimed diseases.  See: Goedeke (“Emerging Pharmacological Targets for the Treatment of Nonalcoholic Fatty Liver Disease, Insulin Resistance, and Type 2 Diabetes” Annual Review of Pharmacology and Toxicology, 2019, 59:65-87) and Childress (“Small Molecule Mitochondrial Uncouplers and Their Therapeutic Potential” J. Med. Chem. 2018, 61, p. 4641-4655, of record in the IDS filed on 11/15/2021).
The description provides working examples of a single PC-3 Oxygen Rate Consumption (OCR) Assay.  See p. 214-225 of the specification.  The description does not provide working examples of any animal models or other data.  Therefore, it is not clear that the Applicant was actually in possession of the claimed process before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622